Semi-Annual Report June 30, 2015 Ultra Series Madison Target Retirement 2020 Fund Ultra Series Madison Target Retirement 2030 Fund Ultra Series Madison Target Retirement 2040 Fund Ultra Series Madison Target Retirement 2050 Fund Ultra Series Fund | June 30, 2015 Table of Contents Page Economic Overview and Market Outlook 2 Review of Period 2 Target Retirement 2020 Fund 2 Target Retirement 2030 Fund 2 Target Retirement 2040 Fund 2 Target Retirement 2050 Fund 3 Benchmark Descriptions 3 Portfolios of Investments Target Retirement 2020 Fund 4 Target Retirement 2030 Fund 4 Target Retirement 2040 Fund 4 Target Retirement 2050 Fund 4 Financial Statements Statements of Assets and Liabilities 5 Statements of Operations 6 Statements of Changes in Net Assets 7 Financial Highlights for a Share of Beneficial Interest Outstanding 8 Notes to Financial Statements 10 Other Information 14 Nondeposit investment products are not federally insured, involve investment risk, may lose value and are not obligations of or guaranteed by any financial institution. For more complete information about Ultra Series Fund, including charges and expenses, request a prospectus from your plan administrator or call CUNA Mutual Retirement Solutions at 1-800-999-8786. Consider the investment objectives, risks, and charges and expenses of any fund carefully before investing. The prospectus contains this and other information about the investment company. For more current Ultra Series Fund performance information, please call 1-800-670-3600. Current performance may be lower or higher than the performance data quoted within. Past performance does not guarantee future results. Nothing in this report represents a recommendation of a security by the investment adviser. Portfolio holdings may have changed since the date of this report. 1 Ultra Series Fund | June 30, 2015 Economic Overview and Market Outlook For the six-month period ended June 30, 2015, the S&P 500® Index tallied a 1.23% gain even with the late June downturn fueled by the uncertainty in Greece as it tried to negotiate a solution to its debt woes. Despite this, foreign markets, which had been struggling in 2014, saw an upswing of 5.52% according to the broad international index, MSCI EAFE (net). Bond investors experienced increased volatility during the second quarter as interest rates trended higher and world events played out. Yields rose as Federal Reserve remarks (supported by positive U.S. economic developments) reaffirmed their intention to raise short-term rates in the not so distant future. The Barclays U.S. Aggregate Bond Index fell 0.10% during the period. Looking forward, we believe market volatility will increase as we edge closer to the start of a rising interest rate cycle. Elevated asset levels remain a concern, especially as earnings growth estimates are now falling to near-zero, driven in part by the strong U.S. dollar (resulting in fewer exports), slower global growth and weaker results in the Energy sector. While growth appears to be materializing in Europe, issues around the solidarity of the euro along with increasing friction with Russia may prolong the weakness. As we navigate these shifting economic conditions we believe in a long-term investment approach. The common thread throughout the Ultra Series Funds is high-conviction, high active-share fund management. Our goal is to provide superior long-term returns while striving to manage risk and capital loss. Review of Period (unaudited) MADISON TARGET RETIREMENT 2020 FUND INVESTMENT STRATEGY HIGHLIGHTS The Ultra Series Madison Target Retirement 2020 Fund invests primarily in shares of registered investment companies by exclusively investing in R6 shares of a Master Fund - the Madison Funds’ Madison Target Retirement 2020 Fund. The Master Fund invests according to an asset allocation strategy developed by the Fund’s investment adviser for investors planning to retire in or within a few years of 2020. Over time, the Fund’s asset allocation will gradually shift until it reaches the more conservative allocation target of approximately 15-30% in stock funds and 70-85% in bond funds. The asset allocation strategy is designed to reduce the volatility of investment returns in the later years while still providing the potential for higher total returns over the target period. PERFORMANCE The Ultra Series Madison Target Retirement 2020 Fund (Class I) returned 0.99% for the period, lagging the S&P Target Date® To 2020 Index return of 1.39% , but outpacing the Dow Jones Global Target 2020 Index return of 0.38%. The Fund lagged its peers as measured by the Morningstar Target Date 2016-2020 category, which advanced 1.32% for the period. MADISON FUNDS: MADISON TARGET RETIREMENT 2020 FUND - MASTER FUND* ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 6/30/15 Bond Funds 56.5% Stock Funds 27.4% Foreign Stock Funds 9.0% Alternative Funds 2.0% Money Market Funds and Other Net Assets 5.1% *See Note 1 for an explanation of the Fund Structure. MADISON TARGET RETIREMENT 2030 FUND INVESTMENT STRATEGY HIGHLIGHTS The Ultra Series Madison Target Retirement 2030 Fund invests primarily in shares of registered investment companies by exclusively investing in R6 shares of a Master Fund - the Madison Funds’ Madison Target Retirement 2030 Fund. The Master Fund invests according to an asset allocation strategy developed by the Fund’s investment adviser for investors planning to retire in or within a few years of 2030. Over time, the Fund’s asset allocation will gradually shift until it reaches the more conservative allocation target of approximately 15-30% in stock funds and 70-85% in bond funds. The asset allocation strategy is designed to reduce the volatility of investment returns in the later years while still providing the potential for higher total returns over the target period. PERFORMANCE The Ultra Series Madison Target Retirement 2030 Fund (Class I) returned 1.50% for the period, compared to the S&P Target Date® To 2030 Index return of 1.91% and the Dow Jones Global Target 2030 Index return of 1.78%. The Fund underperformed its peers as measured by the Morningstar Target Date 2026-2030 category, which advanced 1.99% for the period. MADISON FUNDS: MADISON TARGET RETIREMENT 2030 FUND - MASTER FUND* ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 6/30/15 Stock Funds 44.9% Bond Funds 33.9% Foreign Stock Funds 13.5% Alternative Funds 2.5% Money Market Funds and Other Net Assets 5.2% *See Note 1 for an explanation of the Fund Structure. MADISON TARGET RETIREMENT 2040 FUND INVESTMENT STRATEGY HIGHLIGHTS The Ultra Series Madison Target Retirement 2040 Fund invests primarily in shares of registered investment companies by exclusively investing in R6 shares of a Master Fund - the Madison Funds’ Madison Target Retirement 2040 Fund. The Master Fund invests according to an asset allocation strategy developed by the Fund’s investment adviser for investors planning to retire in or within a few years of 2040. Over time, the Fund’s asset allocation will gradually shift until it reaches the more conservative allocation target of approximately 15-30% in stock funds and 70-85% in bond funds. The asset allocation strategy is designed to reduce the volatility of investment returns in the later years while still providing the potential for higher total returns over the target period. PERFORMANCE The Ultra Series Madison Target Retirement 2040 Fund (Class I) returned 1.67% for the period, compared to the S&P Target Date® To 2040 Index return of 2.37% and the Dow Jones Global Target 2040 Index return of 2.85%. The Fund underperformed its peers as measured by the Morningstar Target Date 2036-2040 category, which advanced 2.44% for the period. MADISON FUNDS: MADISON TARGET RETIREMENT 2040 FUND - MASTER FUND* ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 6/30/15 Stock Funds 52.3% Bond Funds 23.5% Foreign Stock Funds 16.0% Alternative Funds 3.0% Money Market Funds and Other Net Assets 5.2% *See Note 1 for an explanation of the Fund Structure. 2 Ultra Series Fund | Review of Period (unaudited) - concluded | June 30, 2015 MADISON TARGET RETIREMENT 2050 FUND INVESTMENT STRATEGY HIGHLIGHTS The Ultra Series Madison Target Retirement 2050 Fund invests primarily in shares of registered investment companies by exclusively investing in R6 shares of a Master Fund - the Madison Funds’ Madison Target Retirement 2050 Fund. The Master Fund invests according to an asset allocation strategy developed by the Fund’s investment adviser for investors planning to retire in or within a few years of 2050. Over time, the Fund’s asset allocation will gradually shift until it reaches the more conservative allocation target of approximately 15-30% in stock funds and 70-85% in bond funds. The asset allocation strategy is designed to reduce the volatility of investment returns in the later years while still providing the potential for higher total returns over the target period. PERFORMANCE The Ultra Series Madison Target Retirement 2050 Fund (Class I) returned 2.00% for the period, compared the S&P Target Date® To 2050 Index return of 2.74% and the Dow Jones Global Target 2050 Index return of 3.21%. The Fund lagged its peers as measured by the Morningstar Target Date 2046-2050 category, which advanced 2.60% for the period. MADISON FUNDS: MADISON TARGET RETIREMENT 2050 FUND - MASTER FUND* ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 6/30/15 Stock Funds 59.8% Bond Funds 12.5% Foreign Stock Funds 18.4% Alternative Funds 4.0% Money Market Funds and Other Net Assets 5.3% *See Note 1 for an explanation of the Fund Structure. BENCHMARK DESCRIPTIONS Benchmark Notes The primary benchmarks for the Target Retirement Date Funds are changing from the Dow Jones Global Target Date Indexes to the S&P Target Date® Index Series, as these new indexes better reflect the manner in which the Funds are managed. The Target Retirement Date 2020 Fund’s index is changing from the Dow Jones Global 2020 Index to the S&P Target Date® To 2020 Index, the Target Retirement Date 2030 Fund’s index is changing from the Dow Jones Global 2030 Index to the S&P Target Date® To 2030 Index, the Target Retirement Date 2040 Fund’s index is changing from the Dow Jones Global 2040 Index to the S&P Target Date® To 2040 Index and the Target Retirement Date 2050 Fund’s index is changing from the Dow Jones Global 2050 Index to the S&P Target Date® To 2050 Index. Market Indexes The Dow Jones Global Target 2020 Index is a benchmark for multi-asset class portfolios with risk profiles that become more conservative as the year 2020 approaches. The index is a composite of other indexes that represent stocks, bonds and cash. The Dow Jones Global Target 2030 Index is a benchmark for multi-asset class portfolios with risk profiles that become more conservative as the year 2030 approaches. The index is a composite of other indexes that represent stocks, bonds and cash. The Dow Jones Global Target 2040 Index is a benchmark for multi-asset class portfolios with risk profiles that become more conservative as the year 2040 approaches. The index is a composite of other indexes that represent stocks, bonds and cash. The Dow Jones Global Target 2050 Index is a benchmark for multi-asset class portfolios with risk profiles that become more conservative as the year 2050 approaches. The index is a composite of other indexes that represent stocks, bonds and cash. The S&P Target Date® To Index Series The S&P Target Date® “To” Index Series consists of multi-asset class indices, and corresponds to specific target retirement dates. The series reflects the consensus asset allocation and glide path of a subset of target date funds that generally pursue investment policies characterized by static total equity exposure after retirement and a relatively conservative total equity exposure near retirement. As the overall universe becomes more conservative with the approach of each target date year, so will the index. The asset allocation is based on market observations through an annual survey of “to” target date fund managers, and is categorized by S&P Dow Jones Indices. • The S&P Target Date® To 2020 Index is a benchmark for multi-class asset portfolios that corresponds to the target retirement date 2020. • The S&P Target Date® To 2030 Index is a benchmark for multi-class asset portfolios that corresponds to the target retirement date 2030. • The S&P Target Date® To 2040 Index is a benchmark for multi-class asset portfolios that corresponds to the target retirement date 2040. • The S&P Target Date® To 2050 Index is a benchmark for multi-class asset portfolios that corresponds to the target retirement date 2050. © Morningstar, Inc. All rights reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete, or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future results. 3 Ultra Series Fund | June 30, 2015 Madison Target Retirement 2020 Fund Portfolio of Investments (unaudited) Shares Value (Note 2) INVESTMENT COMPANIES - 100.2% Master Fund - 98.3%* Madison Funds: Madison Target Retirement 2020 Fund Class R6 (A) 5,803,578 $ 58,325,961 Money Market Funds - 1.9% State Street Institutional U.S. Government Money Market Fund 1,116,185 1,116,185 TOTAL INVESTMENTS - 100.2% (Cost $53,695,338**) 59,442,146 NET OTHER ASSETS AND LIABILITIES - (0.2%) (111,680 ) TOTAL NET ASSETS - 100.0% $ 59,330,466 * See Appendix A for a complete listing of holdings of the Master Fund. ** Aggregate cost for Federal tax purposes was $54,178,144. (A) Affiliated Company (see Note 8). Madison Target Retirement 2030 Fund Portfolio of Investments (unaudited) Shares Value (Note 2) INVESTMENT COMPANIES - 100.1% Master Fund - 98.7%* Madison Funds: Madison Target Retirement 2030 Fund Class R6 (A) 8,100,923 $ 81,090,242 Money Market Funds - 1.4% State Street Institutional U.S. Government Money Market Fund 1,185,499 1,185,499 TOTAL INVESTMENTS - 100.1% (Cost $70,879,978**) 82,275,741 NET OTHER ASSETS AND LIABILITIES - (0.1%) (62,396 ) TOTAL NET ASSETS - 100.0% $ 82,213,345 * See Appendix A for a complete listing of holdings of the Master Fund. ** Aggregate cost for Federal tax purposes was $71,484,356. (A) Affiliated Company (see Note 8). Madison Target Retirement 2040 Fund Portfolio of Investments (unaudited) Shares Value (Note 2) INVESTMENT COMPANIES - 100.1% Master Fund - 98.8%* Madison Funds: Madison Target Retirement 2040 Fund Class R6 (A) 5,367,059 $ 53,455,912 Money Market Funds - 1.3% State Street Institutional U.S. Government Money Market Fund 727,020 727,020 TOTAL INVESTMENTS - 100.1% (Cost $45,348,195**) 54,182,932 NET OTHER ASSETS AND LIABILITIES - (0.1%) (77,390 ) TOTAL NET ASSETS - 100.0% $ 54,105,542 * See Appendix A for a complete listing of holdings of the Master Fund. ** Aggregate cost for Federal tax purposes was $45,854,601. (A) Affiliated Company (see Note 8). Madison Target Retirement 2050 Fund Portfolio of Investments (unaudited) Shares Value (Note 2) INVESTMENT COMPANIES - 100.1% Master Fund - 98.9%* Madison Funds: Madison Target Retirement 2050 Fund Class R6 (A) 2,085,051 $ 20,933,916 Money Market Funds - 1.2% State Street Institutional U.S. Government Money Market Fund 262,986 262,986 TOTAL INVESTMENTS - 100.1% (Cost $18,105,790**) 21,196,902 NET OTHER ASSETS AND LIABILITIES - (0.1%) (12,260 ) TOTAL NET ASSETS - 100.0% $ 21,184,642 * See Appendix A for a complete listing of holdings of the Master Fund. ** Aggregate cost for Federal tax purposes was $18,211,054. (A) Affiliated Company (see Note 8). See accompanying Notes to Financial Statements. 4 Ultra Series Fund | June 30, 2015 Statements of Assets and Liabilities as of June 30, 2015 (unaudited) Madison Madison Madison Madison Target Target Target Target Retirement Retirement Retirement Retirement 2020 Fund 2030 Fund 2040 Fund 2050 Fund Assets : Investments in securities, at cost Unaffiliated issuers $ 1,116,185 $ 1,185,499 $ 727,020 $ 262,986 Master Fund 1 52,579,153 69,694,479 44,621,175 17,842,804 Net unrealized appreciation Master Fund 1 5,746,808 11,395,763 8,834,737 3,091,112 Total investments, at value 59,442,146 82,275,741 54,182,932 21,196,902 Receivables: Fund shares sold 19,965 67,512 62,297 21,871 Total assets 59,462,111 82,343,253 54,245,229 21,218,773 Liabilities : Payables: Fund shares redeemed 131,645 129,908 139,687 34,131 Total liabilities 131,645 129,908 139,687 34,131 Net assets applicable to outstanding capital stock $ 59,330,466 $ 82,213,345 $ 54,105,542 $ 21,184,642 Net assets consist of: Paid-in capital $ 53,796,407 $ 71,265,933 $ 45,032,279 $ 18,161,091 Accumulated undistributed net investment loss (64 ) (54 ) (140 ) (14 ) Accumulated net realized gain (loss) on investments sold and foreign currency related transactions (212,685 ) (448,297 ) 238,666 (67,547 ) Net unrealized appreciation of investments (including appreciation (depreciation) of foreign currency related transactions) 5,746,808 11,395,763 8,834,737 3,091,112 Net Assets $ 59,330,466 $ 82,213,345 $ 54,105,542 $ 21,184,642 Class I Shares: Net Assets $ 59,330,466 $ 82,213,345 $ 54,105,542 $ 21,184,642 Shares of beneficial interest outstanding 6,824,886 9,309,503 6,408,231 1,604,245 Net Asset Value and redemption price per share $ 8.69 $ 8.83 $ 8.44 $ 13.21 1 See Note 8 for information on affiliated issuers. See accompanying Notes to Financial Statements. 5 Ultra Series Fund | June 30, 2015 Statements of Operations for the Six-Months Ended June 30, 2015 (unaudited) Madison Madison Madison Madison Target Target Target Target Retirement Retirement Retirement Retirement 2020 Fund 2030 Fund 2040 Fund 2050 Fund Investment Income $ – $ – $ – $ – Expenses: Other expenses $ 64 $ 53 $ 140 $ 14 Total expenses 1 64 53 140 14 Net Investment Loss (64 ) (53 ) (140 ) (14 ) Net Realized and Unrealized Gain (Loss) on Investments Net realized gain on investments (including net realized gain (loss) on foreign currency related transactions) Master Fund 2 270,232 156,167 745,099 42,301 Net change in unrealized appreciation on investments (including net unrealized appreciation (depreciation) on foreign currency related transactions) Master Fund 2 377,521 1,145,081 310,499 412,511 Net Realized and Unrealized Gain on Investments 647,753 1,301,248 1,055,598 454,812 Net Increase in Net Assets from Operations $ 647,689 1,301,195 1,055,458 $ 454,798 1 See Note 3 for information on expenses. 2 See Note 8 for information on affiliated issuers. See accompanying Notes to Financial Statements. 6 Ultra Series Fund | June 30, 2015 Statements of Changes in Net Assets Madison Target Madison Target Madison Target Madison Target Retirement 2020 Fund Retirement 2030 Fund Retirement 2040 Fund Retirement 2050 Fund (unaudited) (unaudited) (unaudited) (unaudited) Six-Months Six-Months Six-Months Six-Months Ended Year Ended Ended Year Ended Ended Year Ended Ended Year Ended 6/30/15 12/31/14 6/30/15 12/31/14 6/30/15 12/31/14 6/30/15 12/31/14 Net Assets at beginning of period $ 62,086,994 $ 70,472,021 $ 84,935,455 $ 93,187,497 $ 59,498,853 $ 68,917,211 $ 22,798,839 $ 18,122,573 Increase in net assets from operations: Net investment income (loss) (64 ) 1,445,899 (53 ) 1,815,148 (140 ) 1,302,838 (14 ) 425,053 Net realized gain. 270,232 3,778,434 156,167 6,459,366 745,099 5,681,727 42,301 1,065,684 Net change in unrealized appreciation (depreciation) 377,521 (377,301 ) 1,145,081 (1,014,709 ) 310,499 (1,511,357 ) 412,511 303,312 Net increase in net assets from operations 647,689 4,847,032 1,301,195 7,259,805 1,055,458 5,473,208 454,798 1,794,049 Distributions to shareholders from: Net investment income Class I (33,067 ) (1,620,265 ) (39,471 ) (1,934,962 ) (28,042 ) (1,401,615 ) (8,767 ) (435,257 ) Net realized gains Class I (433,050 ) (3,040,240 ) (611,480 ) (5,778,868 ) (419,739 ) (5,125,812 ) (27,880 ) (1,035,732 ) Total distributions (466,117 ) (4,660,505 ) (650,951 ) (7,713,830 ) (447,781 ) (6,527,427 ) (36,647 ) (1,470,989 ) Capital Stock transactions: Class I Shares Shares sold 9,473,497 30,353,864 15,642,739 36,962,168 8,937,205 30,530,746 5,955,786 15,844,030 Issued to shareholders in reinvestment of distributions 466,117 4,660,505 650,952 7,713,830 447,781 6,527,427 36,647 1,470,989 Shares redeemed (12,877,714 ) (43,585,923 ) (19,666,045 ) (52,474,015 ) (15,385,974 ) (45,422,312 ) (8,024,781 ) (12,961,813 ) Total increase (decrease) from capital stock transactions (2,938,100 ) (8,571,554 ) (3,372,354 ) (7,798,017 ) (6,000,988 ) (8,364,139 ) (2,032,348 ) 4,353,206 Total increase (decrease) in net assets (2,756,528 ) (8,385,027 ) (2,722,110 ) (8,252,042 ) (5,393,311 ) (9,418,358 ) (1,614,197 ) 4,676,266 Net Assets at end of period $ 59,330,466 $ 62,086,994 $ 82,213,345 $ 84,935,455 $ 54,105,542 $ 59,498,853 $ 21,184,642 $ 22,798,839 Undistributed net investment income (loss) included in net assets $ (64 ) $ 33,067 $ (54 ) $ 39,470 $ (140 ) $ 28,042 $ (14 ) $ 8,767 Capital Share transactions: Class I Shares Shares sold 1,073,956 3,356,026 1,742,962 4,006,031 1,043,377 3,401,029 447,213 1,196,333 Issued to shareholders in reinvestment of distributions 53,100 536,783 72,776 878,019 52,207 778,089 2,730 113,369 Shares redeemed (1,459,516 ) (4,784,545 ) (2,193,101 ) (5,641,542 ) (1,795,127 ) (5,008,307 ) (604,031 ) (969,318 ) Net increase (decrease) from capital share transactions (332,460 ) (891,736 ) (377,363 ) (757,492 ) (699,543 ) (829,189 ) (154,088 ) 340,384 See accompanying Notes to Financial Statements. 7 Ultra Series Fund | June 30, 2015 Financial Highlights for a Share of Beneficial Interest Outstanding MADISON TARGET RETIREMENT 2020 FUND (unaudited) Year Ended December 31, Six-Months CLASS I Ended 6/30/15 2014 2013 2012 2011 2010 Net Asset Value at beginning of period $ 8.67 $ 8.76 $ 8.31 $ 7.82 $ 8.06 $ 7.64 Income from Investment Operations: Net investment income
